Citation Nr: 1232409	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a foot fungus.

2.  Entitlement to service connection for schizoaffective disorder.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to March 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2009 and December 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has stated that he served in the Army Reserves for one year following separation from service.  The RO previously attempted to obtain the Veteran's Army Reserve records from the U.S. Army Reserve Center.  Letters were sent in September 2008 and October 2008.  Review of the claims file and Virtual VA reveals that the U.S. Army Reserve Center failed to provide the requested records or respond to the RO's requests.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  As these records may be relevant to the Veteran's claims, they should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's Army Reserve records from the U.S. Army Reserve Center, or other pertinent source.  All efforts to obtain these records should be fully documented, and the U.S. Army Reserve Center, and any other source contacted must provide a negative response if records are not available.

2.  Then, the RO should readjudicate the appeal.  If the benefits sought on appeal remain denied, the RO should issue the Veteran an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




